In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0818V
                                        UNPUBLISHED


    ANA MARGARITA FLORES,                                   Chief Special Master Corcoran

                        Petitioner,                         Filed: January 22, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Paul Adrian Green, Law Office, Pasadena, CA, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT1

       On June 3, 2019, Ana Margarita Flores filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered on October 14, 2018. Petition at
Introduction. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On January 19, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent states that “[m]edical personnel at the Division of Injury

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Compensation Programs, Department of Health and Human Services (‘DICP’), have
reviewed the petition and medical records filed in the case, and have determined that
compensation is appropriate. DICP has concluded that petitioner’s alleged GBS is
consistent with the Vaccine Injury Table for GBS following the seasonal flu vaccination
she received on October 14, 2018. DICP found that the onset of petitioner’s symptoms
fell within 3 to 42 days after vaccination. In addition, there is not a preponderance of
medical evidence demonstrating that petitioner’s GBS was due to a factor unrelated to
the flu vaccine.” Id. at 8. Respondent further agrees that Petitioner’s records show that
she suffered the sequela of her injury for more than six months after vaccination. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2